Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 09/07/2021.  As directed by the amendment: claims 9-10 and 12-13 are withdrawn and new claims 14-15 have been added. Thus, claims 8, 11 and 14-15 are presently pending in this application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Claim 8 is replaced by the following claim:
	A covered stent, comprising: a proximal-end end surface, a distal-end end surface and a peripheral surface located between the proximal-end end surface and the distal-end end surface, the peripheral surface comprising an inner surface and an outer surface opposite to the inner surface; the outer surface is covered with a first coating membrane, and the inner surface is covered with a second coating membrane; the covered stent further comprising a stent main body arranged between the first coating membrane and the second coating membrane; and the two ends of the second coating membrane are folded towards the outer surface and are connected with the second coating membrane through the stent main body and the two ends of the first coating membrane are folded towards the inner surface and are connected with the second coating membrane.  
Claims 9-11 and 13 are now canceled. 
Claim 8 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claim 12 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Rejoined claim 12 is replaced by the following claim:
A membrane covering method of the covered stent according to claim 8, comprising:
S1, covering the outer surface of the covered stent with a first coating membrane, and covering the inner surface with a second coating membrane;
S2, thermally treating the covered stent covered with the coating membranes so as to adhere the first coating membrane and the second coating membrane;
S3, after the coating membranes are cooled, cutting two ends of the first coating membrane and the second coating membrane to required lengths;
S4, folding the two ends of the first coating membrane towards the inner surface and the second coating membrane towards the outer surface; and
S5, thermally treating the first coating membrane which is folded towards the inner surface and the second coating membrane which is folded towards the outer surface so as to adhere the folded coating membranes with the second coating membrane.  
 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Maier on 11/02/2021.  
REASONS FOR ALLOWANCE
Claims 8, 12 and 14-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the amended limitations “the two ends of the first coating membrane are folded towards the inner surface and are connected with the second coating membrane, as set forth in claims 8 and 12.
The closest prior art of Junken Medical (JP4494144) and Buirge et al. (5693085) discloses a covered stent having a first and second coating membranes, where the two ends of the second coating membrane are folded towards the outer surface and are connected with the second coating membrane through the stent main body.  However, Junken Medical and Buire et al. fail to disclose the two ends of the first coating membrane are folded towards the inner surface and are connected with the second coating membrane.  Claims 8 and 12 have not been found anticipated by or obvious over any prior art including the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774